
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 271 
        [FRL-7864-5] 
        Georgia: Final Authorization of State Hazardous Waste Management Program Revision 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:

          Georgia has applied to EPA for Final authorization of the changes to its hazardous waste program under the Resource Conservation and Recovery Act (RCRA). EPA proposes to grant final authorization to Georgia. In the “Rules and Regulations” section of this Federal Register, EPA is authorizing the changes by an immediate final rule. EPA did not make a proposal prior to the immediate final rule because we believe this action is not controversial and do not expect comments that oppose it. We have explained the reasons for this authorization in the preamble to the immediate final rule. Unless we get written comments which oppose this authorization during the comment period, the immediate final rule will become effective on the date it establishes, and we will not take further action on this proposal. If we get comments that oppose this action, we will withdraw the immediate final rule and it will not take effect. We will then respond to public comments in a later final rule based on this proposal. You may not have another opportunity for comment. If you want to comment on this action, you must do so at this time. 
        
        
          DATES:
          Send your written comments by February 28, 2005. 
        
        
          ADDRESSES:

          Send written comments to Audrey E. Baker, Authorizations Coordinator, RCRA Programs Branch, Waste Management Division, U.S. Environmental Protection Agency, The Sam Nunn Atlanta Federal Center, 61 Forsyth Street, SW., Atlanta, Georgia 30303-8960; (404) 562-8483. You may also e-mail comments to baker.audrey@epa.gov. You can examine copies of the materials submitted by Georgia during normal business hours at the following locations: EPA Region 4 Library, The Sam Nunn Atlanta Federal Center, 61 Forsyth Street, SW., Atlanta, Georgia 30303-8960, phone number: (404) 562-8190, John Wright, Librarian; or The Georgia Department of Natural Resources Environmental Protection Division, 2, Martin Luther King, Jr., Drive, Suite 1154 East Tower, Atlanta Georgia 30334-4910, phone number: (404) 656-7802. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Audrey E. Baker, Authorizations Coordinator, RCRA Programs Branch, Waste Management Division, U.S. Environmental Protection Agency, The Sam Nunn Atlanta Federal Center, 61 Forsyth Street, SW., Atlanta, Georgia 30303-8960; (404) 562-8483. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, please see the immediate final rule published in the “Rules and Regulations” section of this Federal Register. 
        
          Dated: January 6, 2005. 
          A. Stanley Meiburg, 
          Deputy Regional Administrator, Region 4. 
        
      
      [FR Doc. 05-1532 Filed 1-26-05; 8:45 am] 
      BILLING CODE 6560-50-P 
    
  